Title: To Thomas Jefferson from John Adlum, 24 March 1823
From: Adlum, John
To: Jefferson, Thomas


Dear Sir
Vineyard near George Town D.C.
March 24th 1823
I sent you some days since a bottle of domestic wine that I call Tokay—I now send you a bottle of what I call Burgundy. neither of these wines have had any brandy in them,—I will after I have bottled it send you a bottle of my Champaign, made of the miller Burgundy grape, which will have to be kept perhaps two months before you drink it, when, I expect it will be brisk and sparkle—I have but about five gallons of this quarter cask of my Burgundy wine left—;but I have a barrel & quarter cask more but not so good as this,—I will be glad to have your opinion of the wines and also of the book I sent you—I called last spring upon Mr Robert Smith President of the Agricultural Society of Maryland to endeavour to get a premium offered for the cultivation of the grape and making wine; but I believe it is not yet acted on, and I presume will not untill some persons above the common prejudices take it up—If a premium was offered. I could not look upon myself a candidate as I have a least three years advantage of any person now begining—But I have the pleasure of seeing a considerable interest taking place in Virginia, this spring, on the cultivation of the Vine &c And have sold at least ten times the number of cuttings to Virginians, that I have to other persons—If you think it would be of any advantage to this Country to recommend to Mr Madison to patronize this object. I would thank you to recommend it to him, not as an individual, but as President of an Agricultural Society—And as I said above I will not consider myself a candidate for the premium if one is offered—I intend in a few days to send Mr Madison, the same wine, I have the pleasure of sending you—I am sorry to take up so much of your time; but I hope my anxiety to promote an object which I hope will produce a new era in this Country for the better, will plead my excuse—I am Dear Sir very respectfully your most Obedt ServtJohn Adlum